Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
2.	Amendments filed on 08/23/2021 have been fully considered and are made of record.
	a. Claims 1 and 15 have been amended.
	b. Claim 21 has been added.

Reason for Allowance

3.	Claims 1-21 are allowed.


b)	Any reference does not disclose nor fairly suggest each and every claimed limitation of independent claims 1, 15 and 21:
As to claims 1-14 the present invention is direct to a system for characterizing a quiet zone of an over-the-airtesting space, comprising: Independent claim 1 identifies the uniquely distinct features of “wherein thescattering member is located in the quiet zone under test within the over-the- air testing space, wherein the measurement antenna is configured to at least transmit electromagnetic signals, wherein the scattering member relates to a reference scattering object as the scattering member comprises predefined scattering properties, wherein the scattering member is enabled to scatter the electromagnetic signals so as to generate scattered electromagnetic signals that are transmitted in a defined manner, and wherein the system further comprises an analyzing circuit configured to analyze the scattered electromagnetic signals in order to characterize the quiet zone since the predefined scattering properties of the scattering member result in a scattered field having well-known characteristics such that deviations from the field expected are caused by the quiet zone”.
As to claims 15-20 the present invention is direct to  A method of characterizing a quiet zone of an over-the-airtesting space, comprising: Independent claim 15 identifies the uniquely distinct features of “which relates to a reference scattering object as the scattering member has predefined scattering properties; scattering the electromagnetic signal by the scattering member in order to generate a scattered electromagnetic signal; receiving the scattered electromagnetic signal; and analyzing the scattered electromagnetic signal received in order to characterize the quiet zone of the over-the-air testing space, wherein the predefined scattering properties of the scattering member result in a scattered field having well-known characteristics such that deviations from the field expected are caused by the quiet zone”.
As to claim 21 the present invention is direct to  a system for characterizing a quiet zone of an over-the-air testing space,comprising:  Independent claim 21 identifies the uniquely distinct features of “scattering member is located in the quiet zone under test within the over-the- air testing space, wherein the measurement antenna is configured to at least transmit electromagnetic signals, wherein the scattering member relates to a reference scattering object as the scattering member comprises predefined scattering properties, wherein the scattering member is enabled to scatter the electromagnetic signals so as to generate scattered electromagnetic signals that are transmitted in a defined manner, and wherein the scattering member generates a scattered field having predefined characteristics due to the predefined scattering properties such that the quality of the quiet zone is determined due to the knowledge of the parameters and characteristics associated with the scattering member”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.
Conclusion
4.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZANNATUL FERDOUS whose telephone number is (571)270-0399. The examiner can normally be reached on Monday Friday 8am-5pm est.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Phan, Huy can be reached on 571 -272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. 
/ZANNATUL FERDOUS/ 
Examiner, Art Unit 2867  
                                                                                                                                                                                                                                                                                                                                           /ALVARO E FORTICH/Primary Examiner, Art Unit 2867